Exhibit 10.14

 
ASSET PURCHASE AGREEMENT
 
This Asset Purchase Agreement (the  “Agreement”) is  made and  entered
into  as  of November __, 2014 by MD Energy, LLC, a Nevada limited liability
company, which has a mailing address at 9291 9th Street, Rancho Cucamonga,
California 91730 (“MDE” or “Seller”), Daniel  Mitchell and Andrea Mitchell
(collectively, the “MDE Members”), and Solar3D, Inc., a Delaware corporation
(“Buyer” or “Company”), with respect to the following facts:


R E C I T A LS
   
 
A.
The MDE Members own 100% of the membership interests of MDE.



 
B.
MDE is engaged in energy, infrastructure, electrical and building construction
(the “Business”).

 
 
C.
The Company desires to acquire from Seller and Seller desires to sell certain of
the properties and assets and the business and good will (including all
intellectual property) of Seller, and Seller desires to sell such assets on the
terms and subject to the conditions set forth herein (such transaction and
related transactions as contemplated by this Agreement, the “Transaction”).

 
NOW, THEREFORE, for good and valuable consideration the receipt and sufficiency
of which are hereby acknowledged by the parties to this Agreement, and in light
of the above recitals to this Agreement, the parties to this Agreement hereby
agree as follows:
 
1.    Sale and Purchase.


1.1        Transfer of Assets.  Upon and subject to the terms and conditions
herein stated, Buyer shall acquire from Seller, and Seller shall transfer,
assign and convey to Buyer, the tangible and intangible assets of Seller
described on the attached Exhibit A, which are referred to collectively
hereafter as the "Assets".  The Assets shall include Seller's cash and cash
equivalents or accounts receivable, subject to the provisions of Section
5.7.  Each of the Assets shall be transferred, assigned and conveyed by
appropriate instruments reasonably satisfactory to Buyer.  Buyer shall take
possession of the Assets at their current location, which is at Seller's
principal place of business.


1.2        Allocation.  The purchase price for the Assets shall be allocated as
set forth on Exhibit B (the "Allocation"), to be agreed upon and completed prior
to the Closing, as hereinafter defined.  Each of the parties shall report this
transaction for state and federal tax return purposes in accordance with the
Allocation and shall not file any tax return or report (including IRS Form 8594)
or otherwise take a position with federal or state tax authorities which is
inconsistent with such Allocation.  The Allocation is intended to comply with
Section 1060 of the Internal Revenue Code of 1986, as amended (the "Code") and
the regulations promulgated thereunder.
 
 
 

--------------------------------------------------------------------------------

 


1.3        Assumed Liabilities.  In addition to the Purchase Price, Buyer shall
assume by an undertaking (the “Undertaking”) as of the Closing, (i) liabilities
and obligations under the Assumed Agreements (defined in Exhibit A)  but only to
the extent such liabilities or obligations arise from goods or services received
by Buyer on or after the Closing or arise from goods or services to be provided
by Buyer on or after the Closing and, in each case, to the extent such Assumed
Agreements are properly assigned to Buyer and are not the result of any failure
of timely payment or performance by Seller prior to the Closing or any breach by
Seller of the Assumed Agreements, and (ii) trade accounts payable to vendors and
suppliers for products or services set forth on Schedule 1.3(ii), but only to
the extent such payables are included as current liabilities in determining Net
Working Capital (defined below), but no other liabilities or obligations
whatsoever.  The specific liabilities to be assumed by Buyer pursuant to this
Section 1.3 are hereinafter sometimes collectively referred to as the “Assumed
Liabilities”.


1.4        Excluded Liabilities.  Anything in this Agreement to the contrary
notwithstanding, Seller shall be responsible for all liabilities and obligations
not expressly assumed by Buyer under this Agreement, and Buyer shall not assume,
or in any way be liable or responsible for, any liabilities or obligations of
Seller except as specifically provided in Section 1.3.
 
1.5        Sale and Purchase of Assets.  In consideration for the Purchase Price
(as defined in Section 1.5 of this Agreement) and the other covenants of the
Company in this Agreement, Seller agrees to sell to Buyer, and Buyer agrees to
purchase from Seller, on the Closing Date (as defined in Section 4.1 of this
Agreement) the Assets.
 
1.6        Purchase Price.  As consideration for the sale by Seller of the
Assets to the Company on the Closing Date, the Company will pay to Seller
$3,800,000 plus or minus the applicable Working Capital Surplus or Working
Capital Deficit (each as defined below) (the “Purchase Price”), $1,000,000 of
which is payable in cash at the Closing, as defined in Section 4.1 of this
Agreement (the “Cash Payment”), and $2,800,000 of which is payable in
installments over a period of five years after the Closing Date, as defined in
Section 4.1 of this Agreement, pursuant to a convertible promissory note bearing
simple interest the rate of 4% per annum (the “Note”) in the form of the
promissory note attached to this Agreement as Exhibit C.   The Note will be
unsecured.   The Cash Payment will be made to Seller by wire transfer or
cashiers or certified check made payable to Seller at the Closing. In the event
of a Working Capital Surplus (defined below), Buyer shall pay to Seller the
Working Capital Surplus by wire transfer or cashier or certified check made
payable to Seller, within thirty (30) days after the Closing.  In the event of a
Working Capital Deficit (defined below), the principal amount of the Note shall
be reduced by the amount of the Working Capital Deficit.  At the Closing, Buyer
will deliver the Cash Payment and the executed Note to Seller.


(a)  
For purposes of this Agreement:

i.  
“Current Assets” means the current assets of Seller as determined in accordance
with U.S. generally accepted accounting principles, but only to the extent
included in the Assets being sold to Buyer pursuant to this Agreement.

 
ii.  
“Current Liabilities” means the current Liabilities of Seller as determined in
accordance with U.S. generally accepted accounting principles, but only to the
extent included in the Assumed Liabilities being assumed by Buyer pursuant to
this Agreement.

 
 
 

--------------------------------------------------------------------------------

 
 
iii.  
“Working Capital” means an amount equal to (a) the amount of the Current Assets,
minus (b) the amount of the Current Liabilities.

 
iv.  
“Working Capital Deficit” means the amount by which the Working Capital as of
the Closing is less than $[200,000].

 
v.  
“Working Capital Surplus” means the amount by which the Working Capital as of
the Closing is greater than $[200,000].

 
(b)  
Working Capital Determination.  Within thirty (30) days after the Closing, Buyer
and Seller shall jointly prepare a calculation of the Working Capital Surplus,
if any, and Working Capital Deficit, if any, in each case as of the Closing (the
“Closing Statement”).  The Closing Statement, and the components thereof, will
be determined using generally accepted accounting methods as historically
applied by Seller.

 
2.             Covenant to Remain Employees of MDE.
 
As an inducement to Buyer to enter into and to perform its obligations under
this Agreement, the MDE Members covenant to enter into employment agreements
with Buyer in substantially the form attached here as Exhibit E (each an
“Employment Agreement”).  In the event that Danny Mitchell (“Terminating
Seller”) voluntarily resigns as an employee of MDE, unless the Terminating
Seller resigns or terminates his employment with MDE due to death, disability
rendering the Terminating Seller unable to work, or a constructive termination
of the Terminating Seller’s employment by Buyer, or is involuntarily terminated
as an employee of MDE for cause, in either case prior to the three (3) year
anniversary of the Closing, then Buyer will have the sole right, exercisable at
any time within one year after such termination, to either (i) cause an
immediate conversion of all or any portion of the outstanding balance of the
Note into shares of Buyer’s common stock in accordance with the terms and
conditions of the Note or (ii) prepay all or any portion of the outstanding
balance of the Note in cash; provided, that in the event of any such conversion
of the Note, all common stock issued pursuant to such a conversion will be
subject to a two year lock-up whereby Seller will not be able to transfer,
hypothecate, assign or sell any of those shares for two years after receipt of
them.  In any event, Seller will, with respect to the resale by any of them of
any of the shares of Buyer’s common stock issued to them at any time pursuant to
any conversion of any portion of the outstanding balance of their Notes, be
subject to the restrictions, conditions and requirements applicable to an
affiliate of Buyer under Rule 144 of the Securities Act of 1933, as amended,
even if Seller or the MDE Members are no longer technical affiliates of Buyer.
 
 
 

--------------------------------------------------------------------------------

 
 
3.             Other Covenants.
 
3.1        Covenant Not to Compete. As a material inducement for Buyer to enter
into this Agreement, the MDE Members agree that during the term of their
employment or directorship or consultancy with MDE or the Company (collectively,
their “Engagement”), and for a period of three (3) years after the termination
of their Engagement (the “Non-Competition Period”), they covenant and agree that
each of them shall not, directly or indirectly own, manage, operate, participate
in, produce, represent, distribute and/or otherwise act on behalf of any person,
firm, corporation, partnership or other entity which involves photovoltaic solar
energy (the “Competitive Business”)
anywhere  within  the  United  States,  its  possessions  and  territories,  Canada  or  Mexico
(collectively, the “Territory”); or hire any employee or former employee of
Buyer or MDE to perform services in or involving the Competitive Business,
unless the individual hired shall have departed Buyer's or MDE’s employment at
least twelve (12) months prior to the hiring.   The Non-Competition Period will,
however, be one year instead of three years with respect to a Terminating Seller
if (i) that Seller’s employment is involuntarily terminated (i.e., by the
Company) without “cause” or (ii) in the event of a material breach of Buyer’s
payment obligations under the Note.    For the purpose of this Agreement,
“cause” means Seller commits a material breach of this Agreement or his
Engagement agreement with the Company, which breach is not cured within ten (10)
days of written notice thereof, or fraud, willful misconduct, gross negligence,
a felony criminal act, or a breach of his fiduciary duty to the Company during
the term of his Engagement with the Company.  The MDE Members further covenant
and agree that during the Non-Competition Period, they will not directly or
indirectly solicit or agree to service for their benefit or the benefit of any
third-party, any of Buyer’s or MDE’s customers. Notwithstanding the foregoing,
nothing in this Section 3.1 shall prohibit them from owning, managing,
operating, participating in the operation of, or advising, consulting or being
employed by any entity that is not involved in the Competitive Business. The MDE
Members acknowledge and agree that Buyer will expend substantial time, talent,
effort and money in marketing, promoting, managing, selling and otherwise
exploiting the businesses Buyer and MDE operate, in part by virtue of Buyer’s
acquisition of the Assets pursuant to this Agreement, that MDE Members are all
of the members of MDE, that they are receiving a substantial benefit from the
transactions contemplated hereunder and that the benefit received by Buyer and
them in agreeing to be bound by this Section 3.1 are a material part of the
consideration for the transactions contemplated
by this Agreement.    The parties recognize that this Section 3.1
contains conditions, covenants, and time limitations that are reasonably required for the
protection of the business of MDE and Buyer.  If any limitation, covenant or
condition shall be deemed to be unreasonable and unenforceable by a court or
arbitrator of competent jurisdiction, then this Section 3.1 shall thereupon be
deemed to be amended to provide for
modification of such limitation, covenant  and/or condition to such extent as the court or
arbitrator shall find to be reasonable and such modification shall not affect
the remainder of this Agreement.   The MDE Members acknowledge that, in the
event an MDE Member breaches this Agreement, money damages will not be adequate
to compensate Buyer for the loss occasioned by such breach. The MDE Members
therefore consent, in the event of such a breach, to the granting of injunctive
or other equitable relief against the MDE Members by any court of competent
jurisdiction.
 
3.2        Seller to Change Name.  On the Closing Date, Seller will file an
appropriate amendment to its Articles of Organization to change its name to a
name that is not similar to Seller or the Company, and shall not further change
or amend its name or use any trade or fictitious name.
 
 
 

--------------------------------------------------------------------------------

 
 
3.3        Filing of Sales Tax Returns. Seller shall file with all appropriate
authorities its final sales tax returns within thirty (30) days after the
Closing Date, or such earlier date as such returns are due.  Any liabilities or
obligations resulting therefrom, including, without limitation, due to audits of
said returns, shall be the liability and obligation of Seller and the MDE
Members, and Buyer shall have no obligation whatsoever with respect thereto.
 
3.4        Notice to Customers.  At Closing, Seller and Buyer shall sign a
letter on Seller’s letterhead advising Seller’s customers of the sale of
Seller’s business and instructing such customers to pay outstanding payables
owing to Seller to Buyer, in form satisfactory to Buyer.
 
3.5        Bulk Sales Laws.  Seller and the MDE Members shall be responsible for
compliance with any applicable bulk sales law.  Seller and the Members represent
and warrant that Seller's principal business is not the sale of inventory from
stock.  The MDE Members shall indemnify and hold Buyer harmless against any and
all claims, losses, liabilities and damages and any and all costs and expenses,
which Buyer may incur as a result of or arising out of any failure by the
parties to comply with any bulk sales law.
 
4.             Closing and Further Acts.
 
4.1        Time and Place of Closing.   Upon satisfaction or waiver of the
conditions set forth in this Agreement, the closing of the Transaction (the
“Closing”) will take place in Santa Barbara, California at 11:00 a.m. (local
time) on the date that the parties may mutually agree in writing, but in no
event later than February 28, 2015 (the “Closing Date”), unless extended by
mutual written agreement of the parties.
 
4.2        Actions at
Closing. At the Closing, the following actions will take place:
 
(a)        Buyer will pay to Seller the Purchase Price as provided in Section
1.5 of this Agreement by delivery of (i) cash in the amount of the Cash Payment
which will be deposited in a single account designated by Seller in writing
delivered to Buyer prior to the Closing, and (ii) an executed Note.
 
(b)        Seller will deliver to the Company an executed Bill of Sale in the
form attached as Exhibit D.
 
(c)        MDE will deliver to Buyer copies of necessary resolutions of the
Board of Managers of MDE authorizing the execution, delivery, and performance of
this Agreement and the other agreements contemplated by this Agreement, which
resolutions have been certified by an officer of MDE as being valid and in full
force and effect.
 
(d)        Buyer will deliver to MDE copies of corporate resolutions of the
Board of
Directors  of  Buyer  authorizing  the  execution,  delivery  and  performance  of  this
Agreement and the other agreements contemplated by this Agreement, which
resolutions have been certified by an officer of Buyer as being valid and in
full force and effect.
 
 
 

--------------------------------------------------------------------------------

 
 
(e)    
   MDE  will  deliver  to  the  Buyer  true  and  complete  copies  of  MDE’s
Articles of Organization and a Certificate of Good Standing from the Secretary
of State of Nevada, which certificate and certificate of good standing are dated
not more than 30 days prior to the Closing Date.
 
 (f)        Delivery of any additional documents or instruments as a party may
reasonably request or as may be necessary to evidence and effect the sale,
assignment, transfer and delivery of the Assets to Buyer.
 
4.3       Actions Pre-Closing.  Seller and the MDE Members will at all times
prior to and after the Closing cooperate fully with Buyer and Buyer’s officers,
directors, representatives, accountants and lawyers to enable Buyer to conduct
thorough due diligence of MDE and to enable MDE to prepare and have audited all
financial statements deemed necessary by Buyer to comply with all of its
reporting obligations with the Securities and Exchange Commission, including
without limitation the preparation and filing of its Reports on Form 8-K within
four (4) business days after the Closing, without audited financial statements,
and with audited financial statements within seventy-one (71) days after the
Closing, subject to the provisions of Section 4.5 of this Agreement.
 
4.4       Actions Post Closing. The MDE Members will at all times after the
Closing cooperate fully with Buyer and Buyer’s officers, directors,
representatives, accountants and lawyers to complete the preparation and audit
of all financial statements of Buyer and MDE deemed necessary or appropriate by
Buyer, and to enable Buyer to comply with all of its reporting obligations with
the Securities and Exchange Commission.
 
4.5           Costs of Financial Audit of MDE.  Buyer will bear the costs of the
2013 audit of MDE financial statements, except that MDE will reimburse Buyer for
the total cost of the audit (not to exceed $25,000), as invoiced by the auditor,
if any of the following events occur: (i) the audit cannot be completed due to
the lack of reasonable cooperation from Seller, the MDE Members or MDE’s
personnel, or (ii) the audited financials and records of MDE are, in the opinion
of the certified auditors, materially and adversely different than those
presented to the Buyer prior to the date of this Agreement, or (iii) Seller or
the MDE Members refuse to proceed with the Closing and Buyer is ready, willing
and able to proceed with the Closing, or Seller or the MDE Members otherwise
materially breach this Agreement. With the exception of possible audit fee
reimbursement, under no circumstances will either Buyer or Seller or the MDE
Members be due any termination expenses in connection with this Agreement.
 
5.             Representations and Warranties of the MDE Members and Seller.
 
Except as set forth on the Disclosure Schedules, attached hereto as Exhibit F,
the MDE Members and Seller represent and warrant, jointly and severally, as of
the date hereof, to Buyer as follows:
 
5.1        Power and Authority; Binding Nature of Agreement.  The MDE Members
and Seller have full power and authority to enter into this Agreement and to
perform their obligations hereunder. The execution, delivery, and performance of
this Agreement by MDE have been duly authorized by all necessary action on its
part.   Assuming that this Agreement is a valid and binding obligation of each
of the other parties hereto, this Agreement is a valid and binding obligation of
the MDE Members and Seller, except as may be limited by bankruptcy, moratorium,
insolvency or other similar laws generally affecting the enforcement of
creditors’ rights, and the effect or availability of rules of law governing
specific performance, injunctive relief or other equitable remedies (regardless
of whether any such remedy is considered in a proceeding at law or in equity).
 
 
 

--------------------------------------------------------------------------------

 
 
5.2        Subsidiaries.   There is no corporation, general partnership limited
partnership, joint venture, association, trust or other entity or organization
that MDE directly or indirectly controls or in which MDE directly or indirectly
owns any equity or other interest.
 
5.3        Good Standing.  MDE (i) is duly organized, validly existing and in
good standing under the laws of the jurisdiction in which it is organized, (ii)
has all necessary power and authority to own its assets and to conduct its
business as it is currently being conducted, and (iii) is duly qualified or
licensed to do business and is in good standing in every jurisdiction (both
domestic and foreign) where such qualification or licensing is required.
 
5.4        Financial Statements.  MDE has delivered to Buyer the following
compiled unaudited financial statements and will cooperate with Buyer to prepare
audited versions of the following financial statements prior to the Closing (the
“MDE Financial Statements”):  (i) the unaudited compiled balance sheets of MDE
as of December 31, 2013 and September 30, 2014, (ii) the unaudited statements of
income for the year ended December 31, 2013, the unaudited statements of income
for the nine months ended September 30, 2014 and the (iii) unaudited statements
of retained earnings and members’ equity as of September 30, 2014.  Except as
stated therein or in the notes thereto, the MDE Financial Statements:  (a)
present fairly the financial position of MDE as of the respective dates thereof
and the results of operations and changes in financial position of MDE for the
respective periods covered thereby; and (b) have been prepared in accordance
with MDE’s normal business practices applied on a consistent basis throughout
the periods covered.
 
5.5        Capitalization.  The MDE Members own 100% of MDE’s membership
interests, and there are no options, warrants or other rights to acquire any
ownership interest in MDE, except as set forth in this Agreement.  The existing
membership interests were issued to the MDE Members in full compliance with all
applicable federal, state, local and foreign securities laws and other laws.
 
5.6        Absence of Changes.  Except as otherwise set forth on Schedule 5.6
hereto or otherwise disclosed to and acknowledged by Buyer in writing prior to
the Closing, since August 31, 2014:
 
(a)       There has not been any material adverse change in the business,
condition,
assets,  operations  or  prospects  of  MDE  and  no  event  has  occurred  that
is reasonably likely to have a material adverse effect on the business,
condition, assets, operations or prospects of MDE.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)       MDE has not repurchased, redeemed or otherwise reacquired any of its
membership interests or other securities.
 
(c)       MDE has not sold or otherwise issued any of its membership interests.
 
(d)       MDE has not amended its articles of organization, , operating
agreement or other charter or organizational documents, nor has it effected or
been a party to any merger, recapitalization, reorganization or similar
transaction.


(e)       MDE has not formed any subsidiary or contributed any funds or other
assets to any subsidiary.


(f)        MDE has not purchased or otherwise acquired any material assets, nor
has it leased any assets from any other person, except in the ordinary course of
business consistent with past practice.
 
(g)       MDE has not made any capital expenditure outside the ordinary course
of business or inconsistent with past practice.
 
(h)       MDE has not sold or otherwise transferred any material assets to any
other person, except in the ordinary course of business consistent with past
practice and at a price equal to the fair market value of the assets
transferred.
 
(i)        There has not been any material loss, damage or destruction to any of
the material properties or assets of MDE (whether or not covered by insurance).
 
(j)        MDE has not written off as uncollectible any indebtedness or accounts
receivable, except for write offs that were made in the ordinary course of
business consistent with past practice.
 
(k)       MDE has not leased any assets to any other person except in the
ordinary course of business consistent with past practice and at a rental rate
equal to the fair rental value of the leased assets.
 
(l)        MDE has not mortgaged, pledged, hypothecated or otherwise encumbered
any assets, except in the ordinary course of business consistent with past
practice.
 
(m)      MDE has not entered into any contract, or incurred any debt, liability
or other obligation (whether absolute, accrued, contingent or otherwise), except
for (i) contracts that were entered into in the ordinary course of business
consistent with past practice and that have terms of less than six months and do
not contemplate payments by
or  to  MDE  which  will  exceed,  over  the  term  of  the  contract,  ten  thousand  dollars
($10,000) in the aggregate, and (ii) current liabilities incurred in the
ordinary course of business consistent with the past practice.
 
 
 

--------------------------------------------------------------------------------

 
 
(n)       MDE has not made any loan or advance to any other person, except for
advances that have been made to customers in the ordinary course of business
consistent with past practice and that have been properly reflected as “accounts
receivables.”
 
(o)       Other than annual raises or bonuses paid or provided consistent with
past business practices, MDE has not paid any bonus to, or increased the amount
of the salary, fringe benefits or other compensation or remuneration payable to,
any of the managers, officers or employees of MDE.
 
(p)       No contract or other instrument to which MDE is or was a party or by
which MDE or any of its assets are or were bound has been amended or terminated,
except in the ordinary course of business consistent with past practice.
 
(q)       MDE has not discharged any lien or discharged or paid any
indebtedness, liability or other obligation, except for current liabilities that
(i) are reflected in the MDE Financial Statements as of September 30, 2014 or
have been incurred since September 30, 2014 in the ordinary course of business
consistent with past practice, and (ii) have been discharged or paid in the
ordinary course of business consistent with past practice.
 
(r)        MDE has not forgiven any debt or otherwise released or waived any
right or claim, except in the ordinary course of business consistent with past
practice.
 
(s)       MDE has not changed its methods of accounting or its accounting
practices in any respect.
 
(t)        MDE has not entered into any transaction outside the ordinary course
of business or inconsistent with past practice.
 
(u)       MDE has not agreed or committed (orally or in writing) to do any of
the things described in clauses (b) through (t) of this Section 5.6.
 
5.7        Absence  of  Undisclosed
 Liabilities.    MDE  has  no  debt,  liability  or  other
obligation  of  any  nature  (whether  due  or  to  become  due  and  whether  absolute,  accrued,
contingent or otherwise) that is not reflected or reserved against in the MDE
Financial Statements as of September 30, 2014, except for obligations incurred
since September 30, 2014 in the ordinary and usual course of business consistent
with past practice.
 
5.8        MDE Assets.
 
(a)       The execution and delivery of this Agreement and the consummation of
the transactions contemplated hereby will not result in a breach of the terms
and conditions of, or result in a loss of rights under, or result in the
creation of any lien, charge or encumbrance upon, any of the Assets.
 
(b)       MDE has good and marketable title to the Assets, free and clear of all
mortgages, liens, leases, pledges, charges, encumbrances, equities or claims,
except as expressly disclosed in writing by MDE to Buyer prior to the Closing
Date.
 
 
 

--------------------------------------------------------------------------------

 
 
(c)       Except as reflected in the MDE Financial Statements, the
Assets  are  not  subject  to  any  material  liability,  absolute  or
contingent, which has not been disclosed by MDE to and acknowledged by Buyer in
writing  prior  to  the  Closing  Date.
 
(d)       MDE has provided to Buyer in writing an accurate description of all of
the assets of MDE or used in the business of MDE.
 
(e)       MDE has provided to Buyer in writing a list of all contracts,
agreements, licenses, leases, arrangements, commitments and other undertakings
to which MDE is a party or by which it or its property is bound.   Except as
specified by MDE to and acknowledged by Buyer in writing prior to the Closing
Date, all of such contracts, agreements, leases, licenses and commitments are
valid, binding and in full force and effect.  As soon as practicable after the
execution of this Agreement by all parties, MDE will provide Buyer with copies
of all such documents for Buyer’s review.
 
5.9        Compliance with Laws; Licenses and Permits.  MDE is not in violation
of, nor has it failed to conduct its business in material compliance with, any
applicable federal, state, local or foreign laws, regulations, rules, treaties,
rulings, orders, directives or decrees.  MDE has delivered to Buyer a complete
and accurate list and provided Buyer with the right to inspect true and complete
copies of all of the licenses, permits, authorizations and franchises to which
MDE is subject and all said licenses, permits, authorizations and franchises are
valid and in full force and effect.   Said licenses, permits, authorizations and
franchises constitute all of the licenses,
permits,  authorizations  and  franchises  reasonably  necessary  to  permit  MDE  to  conduct  its
business in the manner in which it is now being conducted, and MDE is not in
violation or breach of any of the terms, requirements or conditions of any of
said licenses, permits, authorizations or franchises.
 
5.10      Taxes.  Except as disclosed herein, MDE has accurately and completely
filed with the appropriate United States state, local and foreign governmental
agencies all tax returns and reports required to be filed (subject to permitted
extensions applicable to such filings), and has paid or accrued in full all
taxes, duties, charges, withholding obligations and other governmental
liabilities as well as any interest, penalties, assessments or deficiencies, if
any, due to, or claimed to be due by, any governmental authority (including
taxes on properties, income, franchises, licenses, sales and payroll).  (All
such items are collectively referred to herein as “Taxes”).  The MDE Financial
Statements fully accrue or reserve all current and deferred taxes.  MDE is not a
party to any pending action or proceeding, nor is any such action or proceeding
threatened by any governmental authority for the assessment or collection of
Taxes.  No liability for taxes has been incurred other than in the ordinary
course of business.  There are no liens for Taxes except for liens for property
taxes not yet delinquent.  MDE is not a party to any Tax sharing, Tax
allocation, Tax indemnity or statute of limitations extension or waiver
agreement and in the past year has not been included on any consolidated
combined or unitary return with any entity other than MDE.  MDE has duly
withheld from each payment made to each person from whom such withholding is
required by law the amount of all Taxes or other sums (including but not limited
to United States federal income taxes, any applicable state or municipal income
tax, disability tax,
unemployment  insurance  contribution  and  Federal  Insurance  Contribution  Act  taxes)
required to be withheld therefore and has paid the same to the proper tax
authorities prior to the due date thereof. To the extent any Taxes withheld by
MDE have not been paid as of the Closing Date because such Taxes were not yet
due, such Taxes will be paid to the proper tax authorities in a timely
manner.  All Tax returns filed by the MDE are accurate and comply with and were
prepared in accordance with applicable statutes and regulations.  The MDE
Members and Seller will cause MDE to prepare and file all Tax returns and pay
all Taxes required prior to the Closing.  Such Tax returns will be subject to
review and approval by Buyer, which approval will not be unreasonably withheld.
 
 
 

--------------------------------------------------------------------------------

 
 
5.11      Environmental Compliance Matters.   MDE has at all relevant times with
respect to the Business or otherwise been in material compliance with all
environmental laws, and has received no potentially responsible party notices or
similar notices from any governmental agencies or private parties concerning
releases or threatened releases of any “hazardous substance” as that term is
defined under 42 U.S.C. 960(1) (14).
 
5.12      Compensation. MDE has provided Buyer with a full and complete list of
all officers, directors, employees and consultants of MDE as of the date hereof,
specifying their names and job designations, their respective current wages,
salaries or other forms of direct compensation, and the basis of such
compensation, whether fixed or commission or a combination thereof.
 
5.13      No Default.
 
(a)       Each of the contracts, agreements or other instruments of MDE and each
of
the  standard  Customer  Agreements  or  contracts  of  MDE  is  a  legal,  binding  and
enforceable obligation by or against MDE, subject to the effect of applicable
bankruptcy, insolvency, reorganization, moratorium or other similar federal or
state laws affecting the rights of creditors and the effect or availability of
rules of law governing specific performance, injunctive relief or other
equitable remedies (regardless of whether any such remedy is considered in a
proceeding at law or in equity).  To the knowledge of Seller, no party with whom
MDE has an agreement or contract is in default there under or has breached any
terms or provisions thereof which is material to the conduct of MDE’s business.
 
(b)       MDE has performed or is now performing the obligations of, and MDE is
not in material default (or would by the elapse of time and/or the giving of
notice be in material default) in respect of, any contract, agreement or
commitment binding upon it or its assets or properties and material to the
conduct of its business.   No third party has raised any claim, dispute or
controversy with respect to any of the executed contracts of MDE, nor has MDE
received notice of warning of alleged nonperformance, delay in delivery or other
noncompliance by MDE with respect to its obligations under any of those
contracts, nor are there any facts which exist indicating that any of those
contracts may be totally or partially terminated or suspended by the other
parties thereto.
 
 
 

--------------------------------------------------------------------------------

 
 
5.14      Product Warranties.   Except as otherwise disclosed to and
acknowledged by Buyer in the form of a written disclosure schedule prior to the
Closing and for warranties under applicable law, (a) there are no warranties,
express or implied, written or oral, with respect to the products or projects
of  MDE, (b)  there are no  pending or  threatened claims with respect to  any
such warranty and (c) MDE has no, and after the Closing Date, will have no,
liability with respect to any such warranty, whether known or unknown, absolute,
accrued, contingent, or otherwise and whether due or to become due, other than
customary returns in the ordinary course of business that are fully reserved
against in the MDE Financial Statements.   In the event that warranty claims
arise after the Closing, the MDE Members shall have the right to settle those
claims through MDE, subject only to a cost of labor and materials charge without
any mark up.


5.15      Proprietary Rights.
 
(a)       MDE has provided Buyer in writing a complete and accurate list and
provided Buyer with the right to inspect true and complete copies of all
software, patents and applications for patents, trademarks, trade names, service
marks, and copyrights, and applications therefore, owned or used by MDE or in
which it has any rights or licenses, except for software used by MDE and
generally available on the commercial market. MDE has provided Buyer with a
complete and accurate description of all agreements or provided Buyer with the
right to inspect true and complete copies of all agreements of MDE with each
officer, employee or consultant of MDE providing MDE with title and ownership to
patents, patent applications, trade secrets and inventions developed or used by
MDE in its business. All of such agreements are valid, enforceable and legally
binding, subject to the effect or availability of rules of law governing
specific performance, injunctive relief or other equitable remedies (regardless
of whether any such remedy is considered in a proceeding at law or in equity).
 
(b)       MDE  owns  or  possesses  licenses  or  other  rights  to  use  all  computer
software, software programs, patents, patent applications, trademarks, trademark
applications, trade secrets, service marks, trade names, copyrights, inventions,
drawings, designs, customer lists, propriety know-how or information, or other
rights with respect thereto (collectively referred to as “Proprietary Rights”),
used in the business of MDE, and the same are sufficient to conduct MDE’s
business as it has been and is now being conducted.
 
(c)       The operations of MDE do not conflict with or infringe, and no one has
asserted to MDE that such operations conflict with or infringe on any
Proprietary Rights owned, possessed or used by any third party.  There are no
claims, disputes, actions, proceedings, suits or appeal pending against MDE with
respect to any Proprietary Rights, and none has been threatened against
MDE.  There are no facts or alleged fact which would reasonably serve as a basis
for any claim that MDE does not have the right to use, free of any rights or
claims of others, all Proprietary Rights in the development, manufacture, use,
sale or other disposition of any or all products or services presently being
used, furnished or sold in the conduct of the business of MDE as it has been and
is now being conducted.
 
 
 

--------------------------------------------------------------------------------

 
 
(d)      To the knowledge of Seller,
no employee of MDE is in violation of any term of any employment
contract, proprietary information and inventions agreement,
non-competition agreement,
or any other contract or agreement relating to the relationship
of any such employee with MDE or any previous employer.
 
5.16      Insurance.  MDE has provided Buyer with complete and accurate copies
of all policies of insurance and provided Buyer with the right to inspect true
and complete copies of all policies of insurance to which MDE is a party or is a
beneficiary or named insured as of the Closing Date.  MDE has in full force and
effect, with all premiums due thereon paid the policies of insurance set forth
therein.  There were no claims in excess of $10,000 asserted or currently
outstanding under any of the insurance policies of MDE in respect of all motor
vehicle, general liability, errors and omissions, workers compensation, and
medical claims during the calendar year ending on December 31, 2013 or the nine
months ending September 30, 2014.
 
5.17      Labor Relations.  None of the employees of MDE are represented by any
union or are parties to any collective bargaining arrangement, and, to the
knowledge of Seller, no attempts are being made to organize or unionize any of
MDE’s employees.  Except as disclosed in writing to Buyer prior to the Closing,
to the knowledge of Seller, there is not presently pending or existing, and
there is not presently threatened, any material (a) strike, slowdown, picketing,
work stoppage or employee grievance process, or (b) action, arbitration, audit,
hearing, investigation, litigation, or suit (whether civil, criminal,
administrative, investigative, or informal) against or affecting MDE relating to
the alleged violation of any legal requirement pertaining to labor relations or
employment matters.  MDE is in compliance with all applicable laws respecting
employment and employment practices, terms and conditions of employment, wages
and hours, occupational safety and health and is not engaged in any unfair labor
practices.  MDE is in compliance with the Immigration Reform and Control Act of
1986.  MDE has no employment agreements except with some of its employees, which
shall be disclosed in the form of a written disclosure schedule delivered by the
MDE Members and Seller to Buyer and acknowledged by Buyer in writing prior to
the Closing.
 
5.18      Condition of Premises.  All real property leased by MDE is in good
condition and repair, ordinary wear and tear excepted.
 
5.19      No Distributor Agreements. Except as disclosed to and acknowledged by
Buyer in writing prior to the Closing, MDE is not a party to, nor is the
property of MDE bound by, any distributors’ or manufacturer’s representative or
agency agreement.
 
5.20      Conflict of Interest Transactions.   No past or present shareholder,
director, officer or employee of MDE or any of their affiliates (i) is indebted
to, or has any financial, business or contractual relationship or arrangement
with MDE, or (ii) has any direct or indirect interest in any property, asset or
right which is owned or used by MDE or pertains to the business of MDE with the
exception of outstanding shareholder loans which will be satisfied and
discharged in full prior to the Closing Date.
 
 
 

--------------------------------------------------------------------------------

 
 
5.21      Litigation.    There is no action, suit, proceeding, dispute,
litigation, claim, complaint or, to the knowledge of Seller, investigation by or
before any court, tribunal, governmental body, governmental agency or arbitrator
pending or threatened against or with respect to MDE which (i) if adversely
determined would have a material adverse effect on the business, condition,
assets, operations or prospects of MDE, or (ii) challenges or would challenge
any of the actions required to be taken by MDE under this Agreement. There
exists no basis for any such action, suit, proceeding, dispute, litigation,
claim, complaint or investigation.
 
5.22     Non-Contravention.  Neither (a) the execution and delivery of this
Agreement, nor (b) the performance of this Agreement will: (i) contravene or
result in a violation of any of the provisions of the organizational documents
of MDE; (ii) contravene or result in a violation of any resolution adopted by
the members or directors of MDE; (iii) result in a violation or breach of, or
give any person the right to declare (whether with or without notice or lapse of
time) a default under or to terminate, any material agreement or other
instrument to which  MDE is a party or by which MDE or any of its assets are
bound; (iv) give any person the right to accelerate the maturity of any
indebtedness or other obligation of MDE; (v) result in the loss of any license
or other contractual right of MDE; (vi) result in the loss of, or in a violation
of any of the terms, provisions or conditions of, any governmental license,
permit, authorization or franchise of MDE; (vii) result in the creation or
imposition of any lien, charge, encumbrance or restriction on any of the assets
of MDE; (viii) result in the reassessment or revaluation of any property of MDE
by any taxing authority or other governmental authority; (ix) result in the
imposition of, or subject MDE to any liability for, any conveyance or transfer
tax or any similar tax; or (x) result in a violation of any law, rule,
regulation, treaty, ruling, directive, order, arbitration award, judgment or
decree to which MDE or any of its assets or any limited liability interests are
subject.
 
5.23      Approvals.   MDE has provided Buyer with a complete and accurate list
of all
jurisdictions  in  which  MDE  is  authorized  to  do  business  along  with  the  documentation
evidencing such authorization.  No authorization, consent or approval of, or
registration or filing with, any governmental authority is required to be
obtained or made by MDE in connection with the execution, delivery or
performance of this Agreement, including the conveyance to Buyer of the
Business.
 
5.24      Brokers.  MDE has not agreed to pay any brokerage fees, finder’s fees
or other fees or commissions with respect to the Transaction, and no person is
entitled, or intends to claim that it is entitled, to receive any such fees or
commissions in connection with such transaction.
 
5.25      Special Government Liabilities.  MDE has no existing or pending
liabilities, obligations or deferred payments due to any federal, state or local
government agency or entity in connection with its business or with any program
sponsored or funded in whole or in part by any federal, state or local
government agency or entity, nor are the MDE Members or Seller aware of any
threatened action or claim or any condition that could support an action or
claim against MDE or the MDE Business for any of said liabilities, obligations
or deferred payments.
 
 
 

--------------------------------------------------------------------------------

 
 
5.26      Sales and EBIDA.  MDE’s total sales for the year ended December 31,
2013 were in excess of $850,000 and EBITDA (defined below) was in excess of
$106,000.  The MDE Members and the Seller have estimated in good faith that
MDE’s total sales for the year ending December 31, 2014 will be approximately
$7,300,000 and EBITDA will be approximately $1,300,000.  The foregoing estimates
shall in no event be construed as a guaranty or warranty of future
performance.  For purposes of this Agreement, “EBITDA” means, for the relevant
time period, earnings before interest, taxes, depreciation and amortization,
determined in accordance with generally accepted accounting principles, as
consistently applied by MDE, plus (i) all out of pocket costs and expenses
incurred by MDE in connection with the Transaction, (ii) all cash and non-cash
compensation expenses and distributions to any of the MDE Members, (iii) any
extraordinary, unusual or non-recurring or non-cash amounts paid or payable for
capital expenditures, and (iv) any extraordinary, unusual or non-recurring
employee bonuses or similar compensation relating to the Transaction.
 
5.27      Full Disclosure.  Neither this Agreement (including the exhibits
hereto) nor any statement, certificate or other document delivered to Buyer by
or on behalf of MDE contains any untrue statement of a material fact or omits to
state a material fact necessary to make the representations and other statements
contained herein and therein not misleading.
 
5.28      Tax Advice. The MDE Members and Seller hereby represent and warrant
that they have sought their own independent tax advice regarding the Transaction
and neither the MDE Members nor Seller have relied on any representation or
statement made by Buyer, the Company, or their representatives regarding the tax
implications of such transactions.
 
5.29      Acknowledgement of Risks.  The MDE Members hereby represent and
warrant that they have conducted a thorough review of Buyer’s public reports and
financial statements filed by it with the Securities and Exchange Commission,
and have had an opportunity to ask questions of and to receive additional
information from representatives of Buyer.   The MDE Members acknowledge that
there are substantial risks associated with owning the Note and Buyer’s common
stock into which it is convertible, including but not limited to (i) those risk
factors specifically disclosed to the MDE Members in writing by Buyer, a copy of
which has been delivered to the MDE Members, (ii) Buyer may default on the Note
and the price of its common stock may decline, (iii) the transferability of
Buyer’s common stock is
restricted  by  applicable  federal  and  state  securities  laws  as  well  as  by  the  terms  of  this
Agreement and the Note, and may be impaired by a lack of trading volume, and
(iv) those additional risks described in public reports filed by Buyer with the
Securities and Exchange Commission.  The MDE Members represent and warrant that
they are sophisticated, knowledgeable and experienced in making investments of
this kind and are capable of evaluating the risks and merits of acquiring the
Note.
 
 
 

--------------------------------------------------------------------------------

 
 
6.             Representations and Warranties of Buyer.
 
Buyer represents and warrants to the MDE Members and Seller as follows:
 
6.1       Power and Authority; Binding Nature of Agreement.  Buyer has full
power and authority to enter into this Agreement and to perform its obligations
hereunder.   The execution, delivery and performance of this Agreement by Buyer
have been duly authorized by all necessary action on its part.  Assuming that
this Agreement is a valid and binding obligation of the other party hereto, this
Agreement is a valid and binding obligation of Buyer.
 
6.2        Approvals. No authorization, consent or approval of, or registration
or filing with, any governmental authority or any other person is required to be
obtained or made by Buyer in connection with the execution, delivery or
performance of this Agreement.
 
6.3        Representations True on Closing Date. The representations and
warranties of Buyer set forth in this Agreement are true and correct on the date
hereof, and will be true and correct on the Closing Date as though such
representations and warranties were made as of the Closing Date
 
6.4        Non Contravention.  Neither the execution nor delivery of this
Agreement, nor the performance of this Agreement will contravene or result in a
material violation of any of the provisions of any other agreement or obligation
of the Company.


6.5        Full Disclosure.  Neither this Agreement (including the exhibits
hereto) nor any statement, certificate or other document delivered to Seller by
or on behalf of Buyer contains any untrue statement of a material fact or omits
to state a material fact necessary to make the representations and other
statements contained herein and therein not misleading.
 
7.             Conditions to Closing.
 
7.1        Conditions Precedent to Buyer’s Obligation to Close.   Buyer’s
obligation to close the transaction as contemplated in this Agreement is
conditioned upon the occurrence or waiver by Buyer of the following:
 
(a)        The MDE Members have delivered an updated list of Assets that is
accurate and complete as of not more than five (5) business days prior to the
Closing.
 
(b)        All representations and warranties of the MDE Members and Seller made
in this Agreement or in any exhibit or schedule hereto delivered by the MDE
Members and Seller shall be true and correct as of the Closing Date with the
same force and effect as if made on and as of that date.
 
(c)        The MDE Members and Seller shall have performed and complied with all
agreements, covenants and conditions required by this Agreement to be performed
or complied with by them prior to or at the Closing Date.
 
 
 

--------------------------------------------------------------------------------

 
 
(d)        Buyer must be satisfied in its sole and absolute discretion with its
due diligence of the MDE Members and Seller.


(e)        Buyer shall have received a report from each of the Secretaries of
State for Nevada and California showing the existence or absence of liens,
financing statements and other encumbrances recorded against any of the Assets,
dated not more than five (5) days prior to the Closing, and such report shall be
satisfactory to Buyer in its sole and absolute discretion.
 
7.2        Conditions Precedent to the MDE Members’ and
Seller’s Obligation to Close.   The MDE Members’ and Sellers’ obligation to
close the transaction as contemplated in this Agreement is conditioned upon the
occurrence or waiver by the MDE Members of the following:
 
(a)        All representations and warranties of Buyer made in this Agreement or
in any exhibit hereto delivered by Buyer shall be true and correct on and as of
the Closing Date with the same force and effect as if made on and as of that
date.
 
(b)     
  Buyer  shall  have  performed  and  complied  with  all  agreements  and
conditions required by this Agreement to be performed or complied with by Buyer
prior to or at the Closing Date.


(c)        Buyer shall have executed and delivered an Employment Agreement to
each of the MDE Members.
 
8.             Survival of Representations and Warranties.
 
All representations and warranties made by each of the parties hereto will
survive the Closing for eighteen (18) months after the Closing Date, or longer
if expressly and specifically provided in the Agreement.  MDE and the MDE
Members will have joint and several liability under this Agreement, except for
the covenant not to compete in Section 3.1 of this Agreement or where otherwise
expressly and specifically provided in this Agreement.
 
9.             Indemnification.
 
9.1        Indemnification by the MDE Members.  The MDE Members agree jointly
and severally, to indemnify, defend and hold harmless Buyer and its affiliates
against any and all claims, demands, losses, costs, expenses, obligations,
liabilities and damages, including interest, penalties and reasonable attorney’s
fees and costs (“Losses”), incurred by Buyer or any of its affiliates arising,
resulting from, or relating to any and all liabilities of MDE incurred prior to
the Closing Date or relating to the Assets prior the Closing Date, any
misrepresentation of a material fact or omission to disclose a material fact
made by the MDE Members or Seller in this Agreement, in any exhibits to this
Agreement or in any other document furnished or to be furnished by MDE or
Sellers under this Agreement, or any breach of, or failure by the MDE Members or
Seller to perform, any of their representations, warranties, covenants or
agreements in this Agreement or in any exhibit or other document furnished or to
be furnished by the MDE Members or Seller under this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
9.2        Indemnification
by Buyer.    Buyer  agrees  to  indemnify,  defend  and  hold harmless the MDE
Members and Seller against any and all Losses incurred by the MDE Members or
Seller arising after the Closing Date, resulting from or relating to any breach
of, or failure by Buyer to perform, any of its representations, warranties,
covenants or agreements in this Agreement or in any exhibit or other document
furnished or to be furnished by Buyer under this Agreement.
 
9.3        Procedure for Indemnification Claims.
 
(a)       Whenever any parties become aware that a claim (an “Underlying Claim”)
has arisen entitling them to seek indemnification under Section 9 of this
Agreement,  such  parties  (the  “Indemnified  Parties”)  shall  promptly  send  a  notice
 (“Notice”) to the parties liable for such indemnification (the “Indemnifying
Parties”) of the right to indemnification (the “Indemnity Claim”); provided,
however, that the failure to so notify the Indemnifying Parties will relieve the
Indemnifying Parties from liability under this Agreement with respect to such
Indemnity Claim only if, and only to the extent that, such failure to notify the
Indemnifying Parties results in the forfeiture by the Indemnifying Parties of
rights and defenses otherwise available to the Indemnifying Parties with respect
to the Underlying Claim.  Any Notice pursuant to this Section 9.3(a) shall set
forth in reasonable detail, to the extent then available, the basis for such
Indemnity Claim and an estimate of the amount of damages arising therefore.
 
(b)       If an Indemnity Claim does not result from or arise in connection with
any Underlying Claim or legal proceedings by a third party, the Indemnifying
Parties will have thirty (30) calendar days following receipt of the Notice to
issue a written response to the Indemnified Parties, indicating the Indemnifying
Parties’ intention to either (i) contest the Indemnity Claim or (ii) accept the
Indemnity Claim as valid.   The Indemnifying Parties’ failure to provide such a
written response within such thirty (30) day period shall be deemed to be an
acceptance of the Indemnity Claim as valid.  In the event that an Indemnity
Claim is accepted as valid, the Indemnifying Parties shall, within fifteen (15)
Business Days thereafter, pay Losses incurred by the Indemnified Parties in
respect of the Underlying Claim in cash by wire transfer of immediately
available funds to the account or accounts specified by the Indemnified
Parties.  To the extent appropriate, payments for indemnifiable Losses made
pursuant to this Agreement will be treated as adjustments to the Purchase Price.


(c)       In the event an Indemnity Claim results from or arises in connection
with any Underlying Claim or legal proceedings by a third party, the
Indemnifying Parties shall have fifteen (15) calendar days following receipt of
the Notice to send a Notice to the Indemnified Parties of their election to, at
their sole cost and expense, assume the defense of any such Underlying Claim or
legal proceeding; provided that such Notice of election shall contain a
confirmation by the Indemnifying Parties of their obligation to hold harmless
the Indemnified Parties with respect to Losses arising from such Underlying
Claim. The failure by the Indemnifying Parties to elect to assume the defense of
any such Underlying Claim within such fifteen (15) day period shall entitle the
Indemnified Parties to undertake control of the defense of the Underlying Claim
on behalf of and for the account and risk of the Indemnifying Parties in such
manner as the Indemnified Parties may deem appropriate, including, but not
limited to, settling the Underlying Claim. The parties controlling the defense
of the Underlying Claim shall not, however, settle or compromise such Underlying
Claim without the prior written consent of the other parties, which consent
shall not be unreasonably withheld or delayed.  The non-controlling parties
shall be entitled to participate in (but not control) the defense of any such
action, with their own counsel and at their own expense.
 
 
 

--------------------------------------------------------------------------------

 


(d)      The Indemnifying Parties and the Indemnified Parties will cooperate
reasonably, fully and in good faith with each other, at the sole expense of the
Indemnifying Parties subject to the last sentence of Section 9.3(c) of this
Agreement, in connection with the defense, compromise or settlement of any
Underlying Claim including, without limitation, by making available to the other
parties all pertinent information and witnesses within their reasonable control.


(e)          Basket; Limitations on Indemnification; Calculation of Losses.
 
(i)        Basket.  A Buyer Indemnified Party shall not be entitled to make a
claim for indemnification for any Losses arising out of Section 9.1 until the
aggregate amount of all claims for Losses which arise out of Section 9.1 exceeds
Ten Thousand Dollars ($10,000) (the “Basket”).  In the event the aggregate
amount of such Losses exceeds the Basket, then the Seller shall indemnify such
Buyer Indemnified Party with respect to the amount of all Losses exceeding the
amount of the Basket.
 
(ii)      Seller’s and MDE Member Cap.  The maximum aggregate liability of the
Seller and MDE Members, collectively, under Section 8.2(a) for all Losses shall
be an amount equal to the Purchase Price actually received by such Seller or MDE
Member (the “Seller’s Cap”).
 
              (iii)      Exclusions from the Basket and Seller’s
Cap.  Notwithstanding the foregoing, the following Losses shall not be subject
to the provisions of the Basket and the Seller’s Cap and a Buyer Indemnified
Party shall be entitled to indemnification with respect to such Losses in
accordance with this Article 9 as though the Basket and the Seller’s Cap were
not a part of this Agreement:
 
(1) Losses relating to, caused by or resulting from the breach of any of the
Seller’s and/or MDE Members representations and warranties as a result of fraud
or intentional misrepresentation; and
 
(2) Losses relating to, caused by or resulting from the breach of any ongoing
covenant of the Seller or MDE Member.
 
9.4        Recovery.  Losses for which a Buyer Indemnified Party may be entitled
to recover pursuant to this Article 9 shall first be offset against the
outstanding principal amount of the Note, if any, and second, after any
available principal amount of the Note has been exhausted, against any Seller or
MDE Member in accordance with this Article 9.  Except for specific performance
and injunctive relief, the indemnification obligations and procedures set forth
in this Article 9 shall be the sole and exclusive remedy for liabilities arising
out of this Agreement and the transactions contemplated hereby.
 
 
 

--------------------------------------------------------------------------------

 
 
10.           Injunctive Relief.
 
10.1     Damages Inadequate.  Each party acknowledges that it would be
impossible to measure in money the damages to the other party if there is a
failure to comply with any covenants and provisions of this Agreement, and
agrees that in the event of any breach of any covenant or provision, the other
party to this Agreement will not have an adequate remedy at law.
 
10.2     Injunctive Relief.  It is therefore agreed that the other party to this
Agreement who is entitled to the benefit of the covenants and provisions of this
Agreement which have been breached, in addition to any other rights or remedies
which they may have, will be entitled to immediate injunctive relief to enforce
such covenants and provisions, and that in the event that any such action or
proceeding is brought in equity to enforce them, the defaulting or breaching
party will not urge a defense that there is an adequate remedy at law.
 
11.           Further Assurances.
 
Following the Closing, the MDE Members and Seller shall furnish to Buyer such
instruments and other documents as Buyer may reasonably request for the purpose
of carrying out or evidencing the transactions contemplated hereby.
 
12.           Fees and Expenses.
 
Each party hereto shall pay all fees, costs and expenses that it incurs in
connection with the negotiation and preparation of this Agreement and in
carrying out the transactions contemplated hereby (including, without
limitation, all fees and expenses of its counsel and accountant).
 
13.           Waivers.
 
If any party at any time waives any rights hereunder resulting from any breach
by the other party of any of the provisions of this Agreement, such waiver is
not to be construed as a continuing waiver of other breaches of the same or
other provisions of this Agreement. Resort to any remedies referred to herein
will not be construed as a waiver of any other rights and remedies to which such
party is entitled under this Agreement or otherwise.
 
14.           Successors and Assigns.
 
Each covenant and representation of this Agreement will inure to the benefit of
and be binding upon each of the parties, their personal representatives, assigns
and other successors in interest.
 
 
 

--------------------------------------------------------------------------------

 
 
15.           Entire and Sole Agreement.
 
This Agreement constitutes the entire agreement between the parties and
supersedes all other agreements, representations, warranties, statements,
promises and undertakings, whether oral     or written, with respect to the
subject matter of this Agreement.  This Agreement may be modified or amended
only by a written agreement signed by the parties against whom the amendment is
sought to be enforced.   The parties acknowledge that as of the date of the
execution of this Agreement, any and all other agreements, other than the Note
attached as an exhibit to this Agreement, either written or verbal, regarding
the substance of this Agreement will be terminated and be of no further force or
effect.
 
16.           Governing Law.
 
This Agreement will be governed by the laws of California without giving effect
to applicable conflict of law provisions.  With respect to any litigation
arising out of or relating to this Agreement, each party agrees that it will be
filed in and heard by the state or federal courts with jurisdiction to hear such
suits located in Santa Barbara County, California.
 
17.           Counterparts.
 
This Agreement may be executed simultaneously in any number of counterparts,
each of which counterparts will be deemed to be an original, and such
counterparts will constitute but one and the same instrument.
 
18.           Assignment.
 
Except in the case of an affiliate of Buyer, this Agreement may not be
assignable by any party without prior written consent of the other parties.
 
19.           Remedies.
 
Except as otherwise expressly provided herein, none of the remedies set forth in
this Agreement are intended to be exclusive, and each party will have all other
remedies now or hereafter existing at law, in equity, by statute or
otherwise.  The election of any one or more remedies will not constitute a
waiver of the right to pursue other available remedies.
 
20.           Section Headings.
 
The section headings in this Agreement are included for convenience only, are
not a part of this Agreement and will not be used in construing it.
 
21.           Severability.
 
In the event that any provision or any part of this Agreement is held to be
illegal, invalid or unenforceable, such illegality, invalidity or
unenforceability will not affect the validity or enforceability of any other
provision or part of this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
22.           Notices.
 
Each notice or other communication hereunder must be in writing and will be
deemed to have been duly given on the earlier of (i) the date on which such
notice or other communication is actually received by the intended recipient
thereof, or (ii) the date five (5) days after the date such notice or other
communication is mailed by registered or certified mail (postage prepaid) to the
intended recipient at the following address (or at such other address as the
intended recipient will have specified in a written notice given to the other
parties hereto):
 
If to the MDE Members and Seller:
 
MD Energy, LLC
9291 9th Street
Rancho Cucamonga, California  91730
Attn: Danny Mitchell, Managing Member
 
Telephone: (909) 721-7091
Facsimile:
 
If to Buyer:
 
Solar3D, Inc.
26 West Mission Street, #8
Santa Barbara, California 93101
Attention: James Nelson, Chief Executive Officer
 
Telephone: (805) 690-9000
Facsimile: (805) 456-0600
 
23.           Publicity.
 
Except as may be required in order for a party to comply with applicable laws,
rules, or regulations or to enable a party to comply with this Agreement, or
necessary for Buyer to prepare and disseminate any private or public placements
of its securities or to communicate with its stakeholders, no press release,
notice to any third party or other publicity concerning the Transaction will be
issued, given or otherwise disseminated without the prior approval of each of
the parties hereto.
 


[Signatures on following page.]


 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Agreement has been entered into as of the date first
above written.
 
 
MDE:                                                      MD Energy, LLC
 
By:                                                                                                                            
Danny Mitchell, Mananging Member




THE MDE Members:
 
                                                                                                                          
Danny Mitchell, Individually




                                                                                                                          
Andrea Mitchell, Individually






Company/Buyer:                                 SOLAR3D, INC., a Delaware
corporation


 
By:                                                                                                                            
James B. Nelson, Chief Executive Officer
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A




Assets


 
 
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
 
Allocation of Purchase Price


 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT C
 
Promissory Note


 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
CONVERTIBLE PROMISSORY NOTE


$2,800,000                                                 February   , 2015
Santa Barbara, California
 


FOR VALUE RECEIVED, Solar3D, Inc., a Delaware corporation (the “Borrower”)
hereby promises to pay to the order of MD Energy, LLC, a Nevada limited
liability company ( the “Lender”), at 9291 9th Street, Rancho Cucamonga,
California, the principal sum of Two Million Eight Hundred Thousand Dollars U.S.
($2,800,000) plus simple interest at the rate of 4% per annum commencing to
accrue on the date first above written, payable principal and all accrued
interest in accordance with the terms and conditions of this Note.  This Note
represents a portion of the Purchase Price paid by Borrower to Lender pursuant
to that certain Asset Purchase Agreement by and between Lender, as Seller, and
Borrower, as Buyer, of even date herewith (the “Asset Purchase Agreement”), as
such capitalized terms are defined in such Agreement.
 
1.         Payment on Note.   Commencing on March 31, 2015, and on the last day
of each quarter thereafter during the first two years of this Note, Borrower
will make quarterly interest only payments to Lender for interest accrued on the
Note during the prior quarter, after which, commencing on March 31, 2017 and on
the last day of each quarter thereafter until the quarter ending on December 31,
2018, Borrower will make quarterly payments of interest accrued on the Note
during the prior quarter plus $232,500 of principal to Lender, after which,
commencing on March 31, 2019 and on the last day of each quarter thereafter,
Borrower will make quarterly payments of interest accrued on the Note during the
prior quarter plus $235,000 of principal to Lender, with the final payment of
all outstanding principal and accrued but unpaid interest on this Note due and
payable on December 31, 2019 (the “Maturity Date”).  No later than fifteen (15)
days after each payment due date, Borrower will pay each payment to the Lender
by depositing the appropriate payment amount into an account designated by the
Lender in writing delivered to the Borrower prior to the execution of this Note.
 
2.         Right of Prepayment.  Borrower has the right to prepay all or any
portion of this Note at any time without penalty upon at least ten days prior
written notice to Lender. Such prepayments shall be applied first to interest
and then to principal.
 
3.         Conversion.  Lender has the right, at any time after the Effective
Date, to convert up to one-third of the outstanding balance of the Note into
shares of fully paid and non-assessable common stock of the Borrower (the
“Common Stock”) on or after each of the following dates:  September 30, 2015,
September 30, 2016 and September 30, 2017.   The conversion price shall be $0.10
per share (the “Initial Conversion Price”).  The Initial Conversion Price shall
be subject to equitable adjustments for stock splits, combinations,
recapitalizations, reclassifications, and similar events of the Borrower.   With
respect to the public resale of the Common Stock, the Lender shall at all times
be subject to the restrictions, conditions and requirements applicable to an
affiliate of the Borrower, as described in Rule 144 of the Securities Act of
1933, as amended, even if the Lender is no longer a technical affiliate of the
Borrower.
 
 
 

--------------------------------------------------------------------------------

 
 
4.         Borrower Right to Force Conversion and Right of Offset.  In the event
of any material breach by the Lender of the Asset Purchase Agreement, Borrower
will have the right to offset the amount of damages incurred by the Borrower as
a result of such breach against the amounts owed by it on this Note, subject to
customary dispute resolution available at law or in equity.   In the event that
the Lender (a) voluntarily resigns as an employee of the Borrower, unless the
Lender’s employment with MDE is terminated by Lender due to death, disability
rendering the Lender unable to work, or a constructive termination of the
Lender’s employment by the Borrower, or (b) is involuntarily terminated as an
employee of the Borrower for “cause” (“Terminating Lender”), in either case
prior to the “End of Term” as defined in Section 2 of the Asset Purchase
Agreement, then the Borrower will have the right, exercisable at any time for a
period of one year after such termination, to either (i) cause an immediate
conversion of all or any portion of the entire outstanding balance of the
Terminating Lender’s Note into shares of the Borrower’s common stock in
accordance with the terms and conditions of this Note, or (ii) prepay all or any
portion of the outstanding balance of the Note in cash; provided, that all
common stock issued to the Terminating Lender pursuant to such a conversion will
be subject to a two year lock-up whereby the Terminating Lender will not be able
to transfer, hypothecate, assign or sell any of those shares for two years after
receipt of them.  For the purpose of this Note, “cause” has the meaning ascribed
to it in Section 3.1 of the Asset Purchase Agreement.  This Note is not secured.
 
5.         Default.  Any of the following shall constitute a default (“Event of
Default”) by Borrower hereunder:
 
(a)       The failure of Borrower to make any payment of principal or interest
required hereunder within fifteen (15) days of the due date for such payment; or
 
(b)       The failure of Borrower to fully perform any other material covenants
and agreements under this Note and continuance of such failure for a period of
forty- five (45) days after written notice of the default by Lender to the
Borrower.
 
Upon the occurrence of (a) an Event of Default under Section 5(a) of this Note
that is not cured within forty five (45) days of the due date for the defaulted
payment, (b) an Event of Default under Section 5(b) of this Note, (c) a sale for
cash or notes and no other securities of all or substantially all of the assets
of the Borrower, or (d) a sale for cash or notes and no other securities of all
or substantially all of the issued and outstanding voting capital stock of the
Borrower resulting in a change of control of the Borrower, or (e) the filing of
bankruptcy proceedings for the Borrower that is not dismissed within sixty (60)
days of the filing,  Lender  may,  at  his  option,  declare  immediately
due  and  payable  the  entire  unpaid principal sum of this Note together with
all accrued and unpaid interest owing at the time of such declaration pursuant
to this Note.  Furthermore, in the Event of Default under Section 5(a) of this
Note, Lender will have the right at any time to convert the entire amount of the
defaulted payment into Borrower’s Common Stock at the Initial Conversion Price,
if the conversion is voluntary but not if it is forced under Section 4 of this
Note.
 
 
 

--------------------------------------------------------------------------------

 
 
6.         Costs of Collections.   Lender shall be entitled to collect
reasonable attorney’s fees and costs from Borrower, as well as other costs and
expenses reasonably incurred, in curing any default or attempting collection of
any payment due on this Note.
 
7.         Payment and Place of Payment.  This Note shall be payable in lawful
money of the United States.  All payments on this Note are to be made or given
to Lender at the address provided to Borrower or to such other place as Lender
may from time to time direct by written notice to Borrower.
 
8.         Waiver.  Borrower, for itself and its successors, transferors and
assigns, waives presentment, dishonor, protest, notice of protest, demand for
payment and dishonor in nonpayment of this Note, bringing of suit or diligence
of taking any action to collect any sums owing hereunder or in proceeding
against any of the rights and properties securing payment hereunder.
 
9.        Severability.   If any provision of this Note or the application
thereof to any persons or entities or circumstances shall, to any extent, be
invalid or unenforceable, the remainder of this Note shall not be deemed
affected thereby and every provision of this Note shall be valid and enforceable
to the fullest extent permitted by law.
 
10.       No Partner.   Lender shall not become or be deemed to be a partner or
joint venturer with Borrower by reason of any provision of this Note.  Nothing
herein shall constitute Borrower and Lender as partners or joint venturers or
require Lender to participate in or be responsible or liable for any costs,
liabilities, expenses or losses of Borrower.
 
11.       No Waiver.  The failure to exercise any rights herein shall not
constitute a waiver of the right to exercise the same or any other right at any
subsequent time in respect of the same event or any other event.
 
12.       Nonrecourse.  In the event that the Borrower defaults on this Note,
Lender shall look solely to the Borrower for repayment and none of the
shareholders, officers, directors or affiliates of the Borrower shall have any
personal liability for payment hereunder.
 
13.       Assignability. The Lender may not assign this Note without the express
prior written approval of the Borrower, which it may grant or withhold in its
sole and absolute discretion. This Note shall be binding upon the Borrower and
its successors and shall inure to the benefit of the Lender and his successors
and assigns, if any.
 
14.       Governing Law and Venue.   This Note shall be governed by and
construed solely in accordance with the laws of the State of California without
giving effect to applicable conflict of laws provisions. Borrower and Lender
agree that the sole jurisdiction and venue for any litigation arising out of the
Note involving Borrower or Lender shall be in the appropriate federal or state
court located in Santa Barbara County, California.
 
15.       Entire Agreement.   This Note and the Asset Purchase Agreement contain
the entire understanding and agreement between the parties with respect to the
subject matter herein and may not be altered or amended except by the written
agreement of the parties.
 
 
 

--------------------------------------------------------------------------------

 
 
16.       Counterparts.  This Note may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Facsimile executions of this Note shall
be deemed original.
 
 
[Signatures on following page.]
 
 
 

 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Borrower and Lender have executed this Note on February xx,
2015, to be effective as of the date first hereinabove written.
 


BORROWER:                                     SOLAR3D, INC., a Delaware
corporation
 
 
By:                                                                                                                            
James B. Nelson, Chief Executive Officer

LENDER:
 
                                                                                                                          
Daniel Mitchell



 
                                                                                                                          
Andrea Mitchell

 
 
 
 
 

--------------------------------------------------------------------------------

 


 
EXHIBIT D
 
Bill of Sale


 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT E
 
Employment Agreement


 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT F
 
Disclosure Schedules
 




 


 


 


 


 
 

--------------------------------------------------------------------------------

 